Name: Commission Regulation (EEC) No 2583/80 of 8 October 1980 fixing additional amounts for live and slaughtered poultry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 265/ 18 Official Journal of the European Communities 9 . 10 . 80 COMMISSION REGULATION (EEC) No 2583/80 of 8 October 1980 fixing additional amounts for live and slaughtered poultry whereas, pursuant to Regulation (EEC) No 2261 /69 (6), the import levies on slaughtered ducks and geese originating in and coming from Romania are not increased by an additional amount ; Whereas, pursuant to Regulation (EEC) No 2474/70 ( 7), the import levies on slaughtered turkeys originating in and coming from Poland are not increased by an additional amount ; Whereas, pursuant to Regulation (EEC) No 2164/72 (s), the import levies on slaughtered fowls and geese originating in and coming from Bulgaria are not increased by an additional amount ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat ( ! ), as amended by Regulation (EEC) No 369 /76 (2), and in particular Article 8 (4) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the difference between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry farming products from third coun ­ tries (3 ), as amended by Regulation (EEC) No 1527/73 (4) ; Whereas the offer price must be determined for all imports from all third countries ; whereas, however, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third countries, a second offer price must be determined for exports from these other countries ; Whereas, pursuant to Regulation (EEC) No 565/68 (5 ), the import levies on slaughtered fowls , ducks and geese originating in and coming from Poland are not increased by an additional amount ; HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 8 of Regulation (EEC) No 2777/75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regulation which appear in the said Annex . Article 2 This Regulation shall enter into force on 13 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 October 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 282, 1 . 11 . 1975 , p. 77 . (2 ) OJ No L 45, 21 . 2. 1976, p. 3 . ( 3 ) OJ No 129, 28 . 6 . 1967, p. 2577/67 . (&lt;) OJ No L 154, 9 . 6 . 1973 , p. 1 . ( 5 ) OJ No L 107, 8 . 5 . 1968 , p. 7 . ( 6) OJ No L 286, 14. 11 . 1969 , p . 24 . ( 7) OJ No L 265, 8 . 12 . 1970 , p . 13 . ( 8) OJ No L 232, 12. 10 . 1972, p . 3 . 9 . 10 . 80 Official Journal of the European Communities No L 265/ 19 ANNEX Additional amounts applicable to live and slaughtered poultry and halves or quarters (ECU / 100 kg) CCT heading No Description Additional amount Imports affected 02.02 Dead poultry (that is to say, fowls, ducks, geese , turkeys and guinea fowls) and edible offals thereof (except liver), fresh , chilled or frozen : A. Whole poultry : I. Fowls : a) Plucked and gutted, with heads and feet, known as '83 % chickens' b) Plucked and drawn, without heads and feet, but with hearts , livers and gizzards , known as ' 70 % chickens' c) Plucked and drawn, without heads and feet and without hearts , livers and gizzards , known as '65 % chickens ' 8 00 8 00 8 00 Origin : Spain Origin : Spain Origin : Spain B. Poultry cuts (excluding offals) : II . Unboned (bone-in ) : || a) Halves or quarters : 1 . Of fowls 8-00 Origin : Spain